        Case 9:20-cv-00126-DLC Document 12 Filed 11/19/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA and                         CV 20–126–M–DLC
THE STATE OF MONTANA,

                      Plaintiff,
                                                           ORDER
vs.

BNSF RAILWAY COMPANY,

                      Defendant.


      Before the Court is Defendant’s Motion for Admission Pro Hac Vice of

Craig Trueblood. (Doc. 6.) Defendant moves this Court for the admission of

Craig Trueblood pro hac vice in the above-captioned matter. (Id.) Ms. Vander

Stoep intends to act as local counsel. (Id.; Doc. 7 at 3.) Mr. Trueblood’s

application complies with this Court’s Local Rules governing the admission of

counsel pro hac vice. L.R. 83.1(d)(3).

      Accordingly, IT IS ORDERED that the motion (Doc. 6) is GRANTED on

the condition that he does his own work. This means that Mr. Trueblood must: (1)

do his own writing; (2) sign his own pleadings, motions, and briefs; and (3) appear

and participate personally. Mr. Trueblood shall take steps to register in the Court’s

electronic filing system (CM-ECF). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

                                          1
        Case 9:20-cv-00126-DLC Document 12 Filed 11/19/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Trueblood files a separate pleading acknowledging his admission under the

terms set forth above within fifteen (15) days of this Order.

      DATED this 19th day of November, 2020.




                                          2
